Per Curiam.
In an action brought under the Michigan dramshop act, CLS 1961, § 436.22 et seq. (Stat Ann 1957 Bev and Stat Ann 1968 Cum Supp § 18.993 et seq.), a judgment of no cause of action was granted in favor of the defendant Frank Kleb-ba, doing business as Half-Way Tavern.
This appeal is taken from the trial court’s denial of plaintiff’s motion for a new trial on the ground that the court erred in refusing to allow a pleading filed by defense counsel “on information and belief” to be admitted in evidence at the trial.
Upon a review of the pleadings and the record herein, we find no abuse of discretion on the part of the trial judge in denying admission of the pleading as evidence and in denying the motion for new trial.
Affirmed. Costs to appellee.
Lesinski, C. J., and Burns and Fenlon, JJ., concurred.